WELLS, Chief Judge.
Jonas Claude appeals from a second degree murder conviction claiming (1) that two witnesses impermissibly commented on his constitutional right to remain silent; (2) that unduly prejudicial photographs of the murder victim were introduced into evidence; and, (3) that his trial attorney was ineffective for failing to file motions in limine to preclude testimony regarding prior unrelated criminal acts and to preclude introduction of various photographs.
We find no reversible error regarding the testimony adduced below concerning Claude’s waiver of his Miranda1 rights or the photographs introduced into evidence, and because we decline to address Claude’s ineffective assistance of counsel claim, we affirm his conviction without prejudice to filing an appropriate post conviction motion challenging his trial counsel’s performance.
Affirmed.

. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).